

ELEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS ELEVENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into on October 10, 2008, by and between
 
SILICON VALLEY BANK (“Bank”)
 
and the following (collectively, jointly and severally, the "Borrower") whose
address is 20200 Sunburst Street, Chatsworth, California 91311:
 
NORTH AMERICAN SCIENTIFIC, INC., a Delaware corporation (“NASI”); and
 
NORTH AMERICAN SCIENTIFIC, INC., a California corporation (“NASI-CA”).


 
Recitals
 
A. Bank and Borrower have entered into that certain Loan and Security Agreement,
with an Effective Date of October 5, 2005 (as the same has been, and may
hereafter from time to time be amended, modified, supplemented or restated, the
“Loan Agreement”).
 
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows, effective as of the date hereof:
 
2.1 Modified Definition of Eligible Accounts. Subclause (a) of the definition of
Eligible Accounts, which describes certain Accounts that are not included in the
definition of Eligible Accounts, as set forth in Section 13.1 of the Loan
Agreement is hereby amended to read as follows:
 
 
1

--------------------------------------------------------------------------------

 
(a) Accounts that the account debtor has not paid within 90 days of invoice
date; provided, however, that with respect to the following account debtors,
Accounts that the account debtor has not paid within 150 days of invoice date
(the “Extended Terms Accounts”): (i) Premier Brachytherapy, (ii) Richmond
University, (iii) MPM Medical Products, (iv) Bahman Daneshfar MD, (v) Piedmont
Prostate Center, (vi) California Pacific Medical Center, (vii) Rochester General
Hospital, (viii) Bellevue Urology Associates, (ix) Prologics and (x) Servicios
De Radioterapia Oncologica, provided that the aggregate amount of such Extended
Term Accounts shall not exceed $300,000 at any one time outstanding for all such
account debtors combined and provided, further, that Borrower shall deliver to
Bank as soon as available, but no later than 30 days after the end of each
month, a report showing the Extended Term Accounts, by account debtor, the
amounts outstanding with respect thereto, the days outstanding of such Extended
Term Accounts and such other information as Bank may require.
 
2.2 Modified Disbursement of Growth Capital Loan. Paragraph 2 of Section 1 of
the Amended and Restated Schedule 2 to Loan and Security Agreement that
currently reads as follows:
 
2. Growth Capital Loan. An amount equal to the unpaid principal balance from
time to time outstanding of the Loan (the “Growth Capital Loan”) in the original
principal amount of up to $3,000,000 to be disbursed as follows: (i) $1,500,000
disbursed concurrently herewith and (ii) up to $1,500,000 to be disbursed prior
to September 30, 2008. The Growth Capital Loan may be used for working capital
purposes of Borrower. Once any portion of the Growth Capital Loan is repaid, it
cannot be reborrowed.


is hereby amended to read as follows:
 
2. Growth Capital Loan. An amount equal to the unpaid principal balance from
time to time outstanding of the Loan (the “Growth Capital Loan”) in the original
principal amount of up to $3,000,000 to be disbursed as follows: (i) $1,500,000
disbursed on May 28, 2008 and (ii) up to $1,500,000 to be disbursed prior to
March 31, 2009; provided that any disbursement made pursuant to subclause (ii)
above shall only be made after Borrower provides Bank evidence, satisfactory to
Bank in its good faith business judgment, that Borrower has completed nine (9)
additional in-patient trials with respect to Borrower’s ClearPath product which
trials must be completed on or after October 8, 2008. The Growth Capital Loan
may be used for working capital purposes of Borrower. Once any portion of the
Growth Capital Loan is repaid, it cannot be reborrowed.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3 Modified Repayment of Growth Capital Loan. That portion of Section 4 of the
Amended and Restated Schedule 2 to the Loan and Security Agreement that
currently reads as follows:
 
Notwithstanding the foregoing, with respect to the Growth Capital Loan: The
outstanding principal balance of the Growth Capital Loan shall be repaid by
Borrower to Silicon in thirty-six (36) equal monthly payments of principal,
commencing on October 1, 2008 and continuing on the first day of each subsequent
month until the earlier of the following dates: (i) September 1, 2011, or (ii)
the date the Growth Capital Loan has been indefeasibly paid in full, or (iii)
the date this Agreement terminates by its terms or is terminated by either party
in accordance with its terms. On the earlier to occur of the foregoing dates,
the entire unpaid principal balance of the Growth Capital Loan, plus all accrued
and unpaid interest thereon, shall be due and payable. Interest on the Growth
Capital Loan shall be payable monthly (regardless of whether any principal
payment is to be made in such month) as provided in Section 2.3 of this
Agreement.
 
is hereby amended to read as follows:
 
Notwithstanding the foregoing, with respect to the Growth Capital Loan: The
outstanding principal balance of the Growth Capital Loan shall be repaid by
Borrower to Silicon in thirty-three (33) equal monthly payments of principal,
commencing on January 1, 2009 and continuing on the first day of each subsequent
month until the earlier of the following dates: (i) September 1, 2011, or (ii)
the date the Growth Capital Loan has been indefeasibly paid in full, or (iii)
the date this Agreement terminates by its terms or is terminated by either party
in accordance with its terms. On the earlier to occur of the foregoing dates,
the entire unpaid principal balance of the Growth Capital Loan, plus all accrued
and unpaid interest thereon, shall be due and payable. Interest on the Growth
Capital Loan shall be payable monthly (regardless of whether any principal
payment is to be made in such month) as provided in Section 2.3 of this
Agreement. 
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
 
3

--------------------------------------------------------------------------------

 
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing ;
 
4.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3 The organizational documents of NASI-DE delivered to Bank on the Effective
Date remain accurate and complete and have not been amended, supplemented or
restated since the Effective Date (except pursuant to those certain Amendments
to Certificate of Incorporation filed with the Delaware Secretary of State on
April 20, 2007, January 17, 2008 and April 30, 2008) and are, and continue to
be, in full force and effect. The organizational documents of NASI-CA delivered
to Bank on the Effective Date remain accurate and complete and have not been
amended, supplemented or restated since the Effective Date and are, and continue
to be, in full force and effect;
 
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any material agreement by which Borrower or its
property is bound, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
 
 
4

--------------------------------------------------------------------------------

 
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and (b)
Borrower’s payment of an amendment fee in an amount equal to $15,000.
 
[Signature page follows.]


 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Eleventh Amendment to be
duly executed and delivered as of the date first written above.



“Borrower”:   “Bank”:            
NORTH AMERICAN SCIENTIFIC, INC.
A Delaware corporation
  SILICON VALLEY BANK             By               By             
President or Vice President
  Title                                             “Borrower”:              
NORTH AMERICAN SCIENTIFIC, INC.
A California corporation                           By                      
President or Vice President
     



 
 
6

--------------------------------------------------------------------------------

 